Citation Nr: 0605629	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-04 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to March 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2003 and January 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

In October 2004, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although the RO has provided the veteran with adequate VCAA 
regarding the issues of entitlement to service connection for 
PTSD and for an acquired psychiatric disability other than 
PTSD, at her October 2004 travel board hearing, the veteran 
testified that she received psychiatric treatment at a 
private facility within one year of her discharge from 
service.  At that time she provided VA the facility's name 
and address on a signed authorization to release her 
treatment records.  These treatment records could be relevant 
to the veteran's claims.  Therefore, further development is 
required.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The veteran should be requested to provide detailed 
information regarding the name and address of all private 
physicians who have treated her for any psychiatric disorder 
since her discharge from service and the dates and times when 
she was treated for her claimed disability.  The veteran 
should be either advised to attempt to either secure copies 
of any treatment records or provide authorization for the RO 
to obtain the relevant records.  The RO should assist her in 
any such attempts.

The Board notes that the veteran received VA psychiatric 
treatment at the VA Medical Center in Boise, Idaho, since 
1998.  The most recent VA treatment records are dated in 
August 2004.  Copies of any available VA treatment records 
from this facility, from August 2004 to the present, should 
be obtained and incorporated in the claims file.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claims, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

A January 2004 VA treatment record indicates that the veteran 
was applying for disability benefits from the Social Security 
Administration (SSA) presumably for the claimed disabilities.  
The evidence of record does not indicate that the SSA 
decision or any associated medical records have been 
associated with the veteran's claims file.  If such SSA 
decision and medical records exist, they should be obtained 
and incorporated into the claims file.  38 U.S.C. § 5103A 
(West 2002).  

One of the provisions of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005), 
provides that VA will obtain an examination or opinion if the 
information and competent lay or medical evidence reflects 
the existence of current disability or persistent or 
recurrent symptoms of disability that may be associated with 
military service, but the record does not contain sufficient 
medical evidence to decide the claim.  See also 38 C.F.R. 
§ 3.159(c)(4) (2005); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).

In West v. Brown, 7 Vet. App. 70 (1994), the United State 
Court of Appeals for Veterans Claims (Court) held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

The veteran contends that she was subjected to stressful 
events during combat survival training and while serving in 
Saudi Arabia as an airborne warning command and control 
systems operator.  A review of her personnel records shows 
that she had 17 days of combat survival training in August 
1986 and that her primary military occupational specialty was 
as an airborne warning command and control systems operator.  
She was assigned to an AWAC unit.   

The medical evidence of record indicates that the veteran has 
current diagnoses of recurrent major depression, bipolar 
disorder, alcohol abuse and PTSD.  Some treatment records 
have diagnosed probable PTSD and rule-out PTSD, while the 
June 2003 VA examiner determined that she did not meet the 
criteria for a PTSD diagnosis and that the alleged stressors 
were insufficient to support such diagnosis.  The veteran has 
also been diagnosed with personality disorders.  

Further, the Board notes that several treatment records 
attribute the veteran's diagnosed PTSD to her childhood 
experiences and that a November 2002 examiner opined that it 
may have been "exaggerated" by her military experiences.  
Moreover, the June 2003 VA social and industrial survey 
report notes her reported history of having been "raped and 
shot at" in 1994 and 1995, after her discharge from service.  
In light of the above, the Board is of the opinion that a VA 
psychiatric examination of the veteran would be helpful in 
the adjudication of the instant claims.

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should send the veteran and 
her representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
also request that the veteran provide any 
evidence in her possession that pertains 
to the claim.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
identified treatment records which have 
yet to be secured.  The RO should further 
secure all records of treatment from the 
VA Medical Center in Boise, Idaho, dated 
from September 2004 to the present.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform her of 
this fact and request she provide a copy 
of the outstanding medical records.

3.  The RO should request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the etiology of any psychiatric 
disorder found to be present.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
Based on the medical findings and a 
review of the claims folder, the examiner 
is asked to provide a current psychiatric 
diagnosis or diagnoses, if appropriate.  

a.	With respect to each psychiatric 
disability found to be present, 
the examiner is requested to 
offer an opinion as to whether it 
is as likely as not (i.e., to at 
least a 50-50 degree of 
probability) that any currently 
diagnosed psychiatric disability 
is a result of the veteran's 
military service or any incident 
therein, to include her 
documented 17 days of combat 
survival training in August 1986 
and as a result of her work as an 
airborne warning command and 
control systems operator, or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

b.	If the veteran is found to have 
PTSD, the examiner is requested 
to identify the diagnostic 
criteria, including the specific 
stressor or stressors supporting 
the diagnosis.  the examiner 
should specify whether each 
stressor found to be established 
by the record (to include combat 
survival training in August 1986 
and her work as an airborne 
warning command and control 
systems operator), was sufficient 
to produce the post-traumatic 
stress disorder, and whether 
there is a link between the 
current symptomatology and one or 
more of the inservice stressors.  
The examiner should also address 
the significance, if any, of the 
veteran's alleged rape after 
service in 1994 or 1995.  
Finally, if the examiner 
determines that PTSD is a result 
of childhood stressors, he/she 
should opine whether the 
veteran's PTSD underwent an 
increase in severity in service 
beyond the natural progression of 
the disease.

c.	A complete rationale should be 
provided for all opinions 
rendered.  If the examiner is 
unable to provide the requested 
opinions, the report should so 
state.  The claims folder and a 
separate copy of this remand 
should be made available to the 
examiner for review prior to the 
examination and the examination 
report should indicate if the 
veteran's medical records were 
reviewed.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of the 
appellant's claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

